ANSTEAD, Chief Judge,
dissenting:
Based upon the appellant’s unrebutted showing of the lack of a legal or factual basis for the trial court’s sua sponte imposition of monetary sanctions I would acknowledge jurisdiction, and reverse. The order directed the immediate payment of money. In addition, it is undisputed that final judgment has now been entered in the cause. Under these circumstances it is clear that we have jurisdiction. To hold otherwise would be tantamount to holding that the order imposing monetary sanctions is not subject to review at all.